[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#112)
The plaintiff files a motion to strike the defendant's third special defense and count three of the counterclaim as they are based on a violation of Connecticut General Statutes §36a-645. The plaintiff claims that this statute does not apply to a debtor who obtained materials for a business purpose.
Section 36a-645(1) defines a "debtor" as "any natural person to whom credit for personal, family or household purposes has been extended."
In paragraphs 3 and 4 of the complaint, the plaintiff alleges that it provided topsoil and fill to two sites for use by the defendant in his landscaping business. The defendant denies the allegations of these paragraphs but admits the allegation of paragraph 2 that he operates a landscaping business. By way of counterclaim he alleges that the wrong materials were delivered. He does not, however, allege that he used the materials for personal, family or household purposes. Accordingly, he cannot seek the protection of the statutes because he does not fall within the statutory definition. Therefore, the CUTPA claim based on the alleged violation of § 36a-645 et seq. is also legally insufficient.
The motion to strike is granted.
SANDRA VILARDI LEHENY, J.